DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a processor configured to acquire radio wave environment data obtained by associating, with position information within an area comprising a plurality of observation points, an analysis result based on an analysis of a radio wave environment corresponding to a radio wave transmitted from at least one wireless transmitter arranged within the area; and a memory configured to store the radio wave environment data, wherein the processor is configured to: select a region that is a part of the area; extract partial radio wave environment data corresponding to the selected part; and output predetermined radio wave environment distribution data based on the extracted partial radio wave environment data on a display device.

Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination acquiring radio wave environment data obtained by associating, with position information within an area comprising a plurality of observation points, an analysis result based on an analysis of a radio wave environment corresponding to a radio wave transmitted from at least one wireless transmitter arranged within the area; storing the radio wave environment data into a memory; selecting a region that is a part of the area, and extracting partial radio wave environment data corresponding to the selected part; and outputting predetermined radio wave environment distribution data based on the extracted partial radio wave environment data on a display device.

at an operating place of said portable radio station;    radio wave environment information memory means for memorizing said radio wave environment information;  and  radio wave environment information display means for displaying said radio wave environment information (col. 15, lines 12-20, claim 4).

	However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 19, 2021